UNITED STATES DISTRICT COURT
                                                 I: ITSDC  SONY
                                                    f r Y'HME;'.1T
                                                      1


SOUTHERN DISTRICT OF NEW YORK                        i:;,i\CTlHi:,.;iCAlLYFILED
                                                                    I
                                                     i. \(. #:
 FELIX SANCHEZ,                                              :- ', '.   -):


               Plaintiff,                       99-cv-1911                (JSR)

         -against-                              ORDER

 SUPERINTENDANT LEONARD A.
 PORTUONDO ET AL.,

               Defendants.


JED S. RAKOFF, U.S.D.J.

        On January 4, 2020, this Court issued an order denying Felix

Sanchez's Rule       60 (b)   motion for relief from a                  January 12,        2000

order denying him habeas relief. See ECF No. 19. Sanchez now seeks

a Certificate of Appealability ("COA")           for this., January 4 order.

See ECF No. 20.

        In Kellogg v. Strack, 269 F.3d 100 (2d Cir. 2001), the Second

Circuit held that a COA is required to appeal a district court's

denial of a Rule 60(b) motion for relief from judgment when,                                 as

here,    the   underlying      order   denied   28        u.s.c:              §   2254   habeas

relief. Such a COA, however, should issue "only if" the petitioner

shows that "(1)      jurists of reason would find it debatable whether

the district court abused its discretion in deny{ng the Rule 60(b)

motion, and (2)      jurists of reason would find it debatable whether

the underlying habeas petition, in light of the grounds alleged to




                                        1
support the 60(b) motion, states a valid claim of the denial of a

constitutional right." Id. at 104.

     Sanchez has not met that burden here. Kellogg itself, which

held that reasoned jurists could not debate that a motion "made

twenty-six months      after     the   entry   of   the   final   judgment"   was

untimely,   id., demonstrates as much. As explained in the January

4 order, Sanchez's motion comes nearly twenty years after the entry

of the judgment he seeks to reopen, and no mitigating circumstances

justify this delay. Accordingly,             Sanchez has not shown that the

Court's denial of his Rule 60(b) motion was debatable, an essential

requirement for obtaining a COA in this case. See id.                (declining

to issue a COA solely on this ground); see also Slack v. McDaniel,

529 U.S.    473,   484-85   (2000)     (case on which the Kellogg approach

was based finding that "both" the district court's procedural and

constitutional rulings must be debatable for a COA to issue). The

motion for a COA is thus denied.

     SO ORDERED.

Dated:      New York, NY

            February   /..1_,   2020                JED S. RAKOFF, U.S.D.J.




                                         2
